Citation Nr: 1243598	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  07-19 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Counsel







INTRODUCTION

The Veteran served on active duty from June 1960 to July 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, mailed to the Veteran in December 2006, which denied entitlement to a TDIU. 

The Veteran was scheduled to testify via videoconference before a Veterans Law Judge, seated at the Board's Central Office in Washington, D.C., in November 2007.  However, it appears that the Veteran did not report to the hearing, and has not provided an explanation for his absence.  As such, the Veteran's request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.703 (2012). 

In November 2010, the Board remanded this case for additional development.  The file has now been returned to the Board for further consideration.

In a December 2010 statement, the Veteran asserted that his service-connected low back disability had worsened.  While his low back was examined on VA examination in May 2011, conducted for the purpose of adjudicating the Veteran's current claim of entitlement to a TDIU, there has been no rating decision issued as to an increased rating for his low back disability.  In a March 2012 statement, the Veteran described his current treatment and symptoms related to his low back.  This additional claim has thus been raised by the record, but has not been initially adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  Since the Board does not have jurisdiction over the issue of entitlement to a disability rating in excess of 40 percent for service-connected low back strain with degenerative changes, it is referred to the RO for appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
REMAND

The Veteran asserts entitlement to a TDIU on the basis that he is precluded from gainful employment due to his service-connected low back disability.  

By the remand herein, the Board refers back to the AOJ the claim of entitlement to a disability rating in excess of 40 percent for service-connected low back strain with degenerative changes.  As the Veteran asserts that it is his low back disability that precludes him from gainful employment, and as he also asserts that his low back disability has worsened; the Board may not adjudicate his claim of entitlement to a TDIU until the current severity of his low back disability has been evaluated and a disability rating has been either confirmed or increased.  The United States Court of Veterans Appeals (Court) has held that two issues are 'inextricably intertwined' where they are so closely tied together that a final decision cannot be rendered unless both issues have been considered.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991)

Total disability is considered to exist when there is any impairment in mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2012).  A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2012).

At the time of the Board's November 2010 remand, it directed the AMC to afford the Veteran an appropriate VA examination to determine whether he is unable to secure or maintain substantially gainful employment as a result of any of his service connected disabilities.  At that time, the Veteran was service-connected for:  low back strain with degenerative changes, rated as 40 percent disabling; fracture of the mandible, rated as 30 percent disabling; peripheral neuropathy and radiculopathy, bilateral lower extremities, each rated as 20 percent disabling; prostate cancer, rated as 20 percent disabling; diabetes mellitus, type II, rated as 10 percent disabling; nasal fracture, rated as 10 percent disabling; and erectile dysfunction, rated as noncompensably disabling.  His combined total rating at that time was 80 percent.  Thus, with multiple service-connected disabilities, one rated at least 40 percent disabling and with a combined total rating of 70 percent or more, he met the percentage standards set forth in 38 C.F.R. § 4.16(a). 

The VA examiner, in March 2011, opined that it was at least as likely as not that the Veteran's service-connected disabilities caused marked interference with employment.  He reasoned that due to the Veteran's back condition, he is unable to engage in prolonged standing or sitting beyond 20 minutes, and that he is unable to bend.  He reported that it did not appear that the Veteran's other service-connected disabilities interfered with employment.  Thus, it remains unclear, by a reading of the VA examiner's opinion, if the Veteran's inability to engage in more than 20 minutes of standing or sitting, or the inability to bend, render him unable to secure or follow a substantially gainful occupation.  Further, as the Veteran demonstrated bending of the lumbar spine on examination, the examiner is asked to clarify his conclusion that the Veteran is unable to bend.  On remand, the AMC should seek clarification from the VA examiner on these issues.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with the examiner who conducted the March 2011VA examination.  The examiner should first clarify his opinion, addressing:  (1) his conclusion that the Veteran was unable to bend with the bending of the lumbar spine demonstrated on VA examination in March 2011; and (2) whether the Veteran's inability to engage in more than 20 minutes of standing or sitting, and his inability to bend, if such is the case, render him unable to secure or follow a substantially gainful occupation.  
Then, the examiner should provide an opinion, considering all of the Veteran's service-connected disabilities, including:  low back strain with degenerative changes; fracture of the mandible; peripheral neuropathy and radiculopathy, bilateral lower extremities; prostate cancer; diabetes mellitus, type II; nasal fracture; and erectile dysfunction, as to whether such disabilities render him unable to secure or follow a substantially gainful occupation, when considering his level of education, prior work experience and training, etc., but not disabilities that are not service connected and without regards to his age.  

The examiner must also give some indication as to whether any employment in which the Veteran may engage is only possible with special consideration or accommodation (i.e., just marginal employment versus substantially gainful employment).

If the examiner who performed the March 2011 VA examination is not available, schedule the Veteran for another appropriate examination and have that examiner address the questions noted above.  

The claims file, to include a copy of this remand, should be made available to the examiner for review in conjunction with the opinion or examination, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

2.  After completing the above, and any other development deemed necessary, and after the AOJ has adjudicated the Veteran's claim of entitlement to a disability rating in excess of 40 percent for service-connected low back strain with degenerative changes, readjudicate the Veteran's claim of entitlement to a TDIU.  Specifically consider any recent changes in the Veteran's current individual and combined disability ratings and the applicability of 38 C.F.R. § 4.16(a) and 4.16(b) (2012) during the entire appellate period.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The purpose of the examination requested as a result of the actions directed in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2012) failure to cooperate by not attending any requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



